DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant’s Response, filed 3/11/2021, with respect to the rejections of claims 1-2, 4-8, 12-14, 18, 20-23 and 29-32 under Gelfand et al. US 2015/0190649 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Arai US 2016/0278863.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, 12-14, 18, 20-23 and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelfand et al US 2015/0190649 previously recited in view of Ari 2016/0278863.
Regarding claims 1, 13, 20 and 30-32:  Gelfand discloses a catheter, tube, or instrument (“catheter or tube or stent or shunt”, paragraph 0032) comprising; a tube 510 (figure 5) having an optically transparent wall (abstract, paragraph 0038) with a first distal portion configured for insertion into a body (towards element 120, figure 5) and a second portion (towards 510B, figure 5) that remains external to the body; and a light source 520 (figure 5) configured and arranged to emit light through the tube (figure 5 demonstrates light transmission through the tube), wherein the tube 510 (figure 5) is made from an optically transparent (abstract), side emitting material that transmit light proximal to distal and to the inner and outer surfaces of the tube (figure 5 arrows show side emitting, also see paragraph 0033).   Specifically regarding claim 20: the claim is directed towards an intended outcome and has no specific step recited in the claim, as written.  Applicant is reminded that it makes no difference if the device of the prior art is used in a different way since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In this case the prior art is capable of meeting the claimed intended use recitation.  Specifically regarding claim 30:  this claim is a method of manufacturing the above catheter, tube or instrument.  The claims are drawn to a product-by-process (i.e. method of manufacture).  “[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a 
Regarding claims 31-32:  Gelfand discloses a method of preventing catheter associated infection using an antimicrobial light-emitting catheter, which is used without antibiotics (abstract, 0004 and 0026 amongst others).
However, Gelfand does not specifically disclose the optically transparent side emitting material is along the entire length of the tube (and/or catheter or instrument).  Arai however teaches of a light diffuser for irradiation (figure 8, paragraph 0158) which includes a light diffuser body 44a and an outer resin layer 44b in which light is emitted from the sides of the body (figure 8).  The light diffuser body 44a is integrally formed with a fiber optic cable 54.  The non-transparent cladding 54c and coating 54d are removed in order to form the light diffuser (paragraphs 0158-0159).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gelfand to include an optically transparent tube/catheter/instrument that has an optically transparent side material along the length of the tube/catheter/instrument, as taught by Arai, in order to irradiate the tissue along the length of the tubular area. 
Regarding claim 2: Gelfand discloses where the light source 520 (figure 5) is configured to emit light to simultaneously illuminate sites of microorganism colonization and potential sources of infection at the skin insertion site, around the hub, within the specifically regarding this rejection the light source supplies light down the fiber optic which runs through each of the hub, lumen and outer surface of the tube).
Regarding claim 4:   Gelfand discloses wherein the tube wall transmits light longitudinally, distally, down an axis of the tube and to both outer and inner surfaces of the length of tubing (figure 5).
Regarding claim 5:  Gelfand discloses an optical fiber tube wall, wherein the optical fiber is side-emitting (figure 5 demonstrates an optical fiber which inherently has a wall, paragraph 0033 discloses side-emitting).
Regarding claims 6-7:  Gelfand discloses a fiber optic embedded in the wall of the tube which is side-emitting (figure 5, paragraph 0033).
Regarding claims 8 and 14:  Gelfand discloses that the side emitting light is antimicrobial light and is not harmful to the patient (paragraph 0026).
Regarding claim 12:  Gelfand discloses the light source is positioned proximally to transmit light through the length of the tube (figure 5). 
Regarding claim 18:  Gelfand discloses that the antimicrobial light effectiveness is achieved by adjusting parameters (paragraph 0041).
Regarding claims 21-23: Gelfand discloses a light transmitting conductive filament embedded in the wall of the catheter tubing which is electroluminescent filament (figure 5).
Regarding claim 29: Gelfand discloses silica and quart (paragraph 0027).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gelfand et al. US 2015/0190649 previously recited in view of Arai US 2016/0278863 and further in view of Young US 7,351,231 previously recited.
Regarding claim 3:  Gelfand/Arai discloses the claimed invention including a hub 524 (figure 5).  However, Gelfand/Arai does not specifically disclose that the hub has an optically transparent wall configured to emit light from the light source.  Young however teaches of a catheter with a light emitting hub (claim 9).  It therefore would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Gelfand/Arai to include a light emitting hub, as taught by Young in order to supply light to the area in which the catheter enters the patient (Young claim 9).  

Claims 9-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gelfand et al. US 2015/0190649 previously recited in view of Arai US 2016/0278863 and further in view of Hellstrom US 2014/0235942 previously recited. 
Regarding claim 9-11 and 15-17:  Gelfand/Arai discloses the claimed invention however, Gelfand/Arai does not specifically disclose light at wavelengths between 400-500 nm, 405 nm and 415 nm.  Hellstrom however teaches of a similar device which emits blue light, known to have a wavelength of 380-500nm.  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gelfand/Arai to include wavelengths of 400-500 nm, 405 nm and 415 nm, as taught by Hellstrom, in order to promote healing and have an antimicrobial effect (abstract of Hellstrom). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gelfand et al. US 2015/0190649 previously recited in view of Arai US 2016/0278863 and further in view of Rychovsky US 2002/0183301 previously recited. 
Regarding claim 19:   Gelfand/Arai discloses the claimed invention, however Gelfand/Arai does not specifically disclose adjusting the wavelength of light.  Rychovsky however teaches of a similar device as well as adjusting the wavelength (“tuning”, paragraph 0045).  It therefore would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Gelfand/Arai to include adjusting the wavelength and/or tuning, as taught by Rychovsky, in order to tune for a specific depth.  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gelfand et al. US 2015/0190649 previously recited in view of Arai US 2016/0278863 and further in view of Areand et al. US 2012/0161032previously recited.
Regarding claim 24:  Gelfand/Arai discloses the claimed invention however, Gelfand/Arai does not specifically disclose that the light source is positioned in the hub.  Areand however teaches of a light source in the hub (paragraph 0029).  It therefore would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Gelfand/Arai to include a light source in the hub, as taught by Areand, in order to reduce the amount of parts necessary in a device. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792